Name: Commission Regulation (EEC) No 844/76 of 9 April 1976 amending the common quality standards for strawberries
 Type: Regulation
 Subject Matter: marketing;  technology and technical regulations;  plant product
 Date Published: nan

 Avis juridique important|31976R0844Commission Regulation (EEC) No 844/76 of 9 April 1976 amending the common quality standards for strawberries Official Journal L 096 , 10/04/1976 P. 0028 - 0029 Greek special edition: Chapter 03 Volume 15 P. 0018 Spanish special edition: Chapter 03 Volume 10 P. 0021 Portuguese special edition Chapter 03 Volume 10 P. 0021 Finnish special edition: Chapter 3 Volume 7 P. 0037 Swedish special edition: Chapter 3 Volume 7 P. 0037 COMMISSION REGULATION (EEC) No 844/76 of 9 April 1976 amending the common quality standards for strawberries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EEC) No 2482/75 (2), and in particular the second subparagraph of Article 2 (3) thereof, Whereas the common quality standards for strawberries were laid down in Commission Regulation No 58 of 15 June 1962 (3), as last amended by Regulation (EEC) No 534/72 (4) ; whereas a new class was defined in Council Regulation (EEC) No 1194/69 of 26 June 1969 (5); Whereas there have been considerable advances in strawberry growing techniques, and in particular in the development of new varieties ; whereas by reason of the increasing number of varieties it is becoming extremely difficult to make a distinction between large and small varieties ; whereas the common quality standards should be altered to take account of these developments; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Chapter III "Sizing" of Annex I/9 to Regulation No 58 is hereby amended to read as follows: "III. Sizing Sizing is determined by the maximum diameter of the equatorial section. Strawberries must be of the following minimum sizes: "Extra" Class : 25 mm, Class I : 18 mm. No minimum size is laid down for wild strawberries." Article 2 Chapter IV B "Size tolerances" of Annex I/9 to Regulation No 58 is hereby amended to read as follows: "B. Size tolerances For all classes, 10 % by number or weight of strawberries not conforming to the minimum size required." Article 3 Chapter IV C "Cumulative tolerances" of Annex I/9 to Regulation No 58 is hereby deleted. Article 4 Chapter VI B "Nature of produce" of Annex I/9 to Regulation No 58 is hereby amended to read as follows: "B. Nature of produce "Strawberries" (when the contents of the package are not visible from the outside), Name of variety (optional)." Article 5 The second and third indents of Chapter VI D "Commercial specifications" of Annex I/9 to Regulation No 58, are hereby deleted. Article 6 Annex 1 to Annex I/9 to Regulation No 58 is hereby deleted. Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities: (1)OJ No L 118, 20.5.1972, p. 1. (2)OJ No L 254, 1.10.1975, p. 3. (3)OJ No 56, 7.7.1962, p. 1606/62. (4)OJ No L 64, 16.3.1972, p. 12. (5)OJ No L 157, 28.6.1969, p. 1. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 April 1976. For the Commission P.J. LARDINOIS Member of the Commission